DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 3,5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3, 5 and 9 is/are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oh et al (US 2010/0148113) in view of JP 2009-279720A; herein after JP-720, provided with IDS dated 11/23/2021).
Oh et al disclose a method for preparing cerium carbonate powder by mixing a cerium precursor solution with a urea solution and carrying out a precipitation reaction, wherein the cerium carbonate powder has a hexagonal crystal structure, by using at least one type of organic solvent as a solvent for either or both the cerium precursor solution and the urea solution, and adjusting temperature of the precipitation reaction within a range of 120.degree. C. to 300.degree. C (abstract; [0007]-[0008]; [0031], wherein, urea reads on the claimed “alkali compound” and used as precipitant [0004] and [0006]. The cerium precursor is not particularly limited as long as it is a cerium containing compound, but preferably has a salt form. Non-limiting examples of such a cerium precursor include cerium nitrate, cerium acetate, etc. [0026].

Oh et al disclose that the cerium carbonate powder prepared in this way is subjected to centrifugal separation and washing, and then is dried at about 90 degree C [0034]; and aforesaid teaching falls within the claimed range of heat-fried at 80 to 120 degree C.
Oh et al also disclose that the use of urea as a precipitant can improve the uniformity of a reaction, and thus it is possible to easily and inexpensively obtain cerium carbonate powder with a hexagonal crystal structure without the danger by high-temperature high-pressure and the need for an expensive system in hydrothermal synthesis [0052]; and aforesaid teaching gives a clear indication that the obtained cerium particles have a great compression breaking strength while subjected to a high-pressure condition.
Oh et al discloses above that the cerium-based polishing particles are made exactly by the same process as the instant process and the claimed particles breaking strength would have been inherently taught by Oh et al and the burden shifts to the applicant to prove that an unobvious difference exists.
Examiner pointed out that the breaking property of the cerium- based particles is purely a product limitation and such are held to be obvious in view of the decision granted in In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir.1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP§ 2113.
Furthermore, it would be reasonable to expect that a similar composition made from similar ingredients using a similar method of manufacture, would have similar properties/functionality, including a breaking strength of 30 MPa or more, as claimed.
Examiner also noted that the manufactured or obtained polishing particles are capable of polishing a synthetic quartz glass substrate because it has manufactured by the same process as the inventive ones and expected to have the same or similar properties/functionality; and such limitation is purely an intended use of the polishing particles.
In the alternative, Oh et al may fail to explicitly teach the manufactured particles have a compression breaking strength of 30 MPa or more.
However, in the same field of endeavor, JP-720 discloses a method of making a polishing particles, a ceria sol A is obtained as follows: ceric ammonium nitrate and pure water were mixed and neutralized with ammonium water, after the obtained gel was washed with pure water, H202 was added to the washed gel and heated at 80°C for 1 hour, and a silicic acid solution was added and heated at 180°C for 18 hours, to obtain a sol of a ceria; and ceria sol B which is a sol of a ceria obtained as follows: the ceria sol A was treated at 200°C for 18 hours, and further treated at 180°C for 18 hours, and then concentrated to obtain a sol of a ceria. 
JP-720 further discloses that the particle breaking strengths of polishing particles in a particle dispersion for polishing, which are obtained by mixing either the ceria sol A or the ceria sol B into a silica sol, are 31 kgf/mm2 (=304 MPa) and 20 kgf/mm2 (=196 MPa), respectively (paragraph [0077], Example 8, Comparative Example 5, Tables 1 to 2) (see also [0023].[0056] of the Machine translation); aforesaid teaching overlaps the claimed range of the compression breaking strength as well as the heat-drying temperature range and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ JP-720’s teaching of preparation of the particles with the disclosed compression breaking strength into Oh et al’s teaching for achieving a high polishing rate without breakup of the polishing particles as taught by JP-720 (see the abstract).	 
With regards to claim 9, JP-720 discloses that the measuring fracture strength (resemble as the claimed compression breaking strength) of the particles by using a micro-compression tester (see [0063] of the Translation).
Conclusion
The prior art made of record, listed in the PTO-892  and not relied upon is considered pertinent to applicant's disclosure.
Mizoguchi et al (US 2016/0272860) disclose a process of making polishing particles through control of the ion concentration in the aqueous solution of a salt of a rare earth element according to the present invention and the ion concentration in the aqueous solution of a precipitant (such as urea) within the ranges above, the aqueous solution of a salt of a rare earth element containing cerium nitrate [0178],[0179].
Sahoo et al (Materials and Manufacturing Processes, 25: 982–989, 2010;  http://www.tandfonline.com/loi/lmmp20; Published online: 08 Sep 2010; “Hydrothermal Synthesis of Single Crystalline Nano CeO2 and Its Structural, Optical, and Electronic  Characterization”) teach a process of making  particles by using cerium nitrate and alkali compound, such as ammonia in a wet precipitation reaction (see at least the introduction page).


SANKAR et al; (“Synthesis and Characterization of Nano Cerium Oxide Using Hydrothermal Technique”; INCAS BULLETIN, Volume 13, Issue 1/ 2021) disclose a process of making polishing particles by reaction of cerium nitrate and urea in aqueous solution (see the “synthesis” section at p[age 174).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713